           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

DAVID E. LEWIS, JR.
ADC #165397                                              PLAINTIFF

v.                    No. 5:18-cv-207-DPM-BD

LARRY NORRIS, Director,
ADC, Tucker Unit; and
GREGG MOORE, JR.,
Sergeant, ADC, Tucker Unit                           DEFENDANTS

                              ORDER
     Unopposed recommendation, № 34, adopted. FED. R. CIV. P. 72(b)
(1983 addition to advisory committee notes). Motion, № 29, granted.
Lewis’s claims against Larry Norris are dismissed with prejudice.
     So Ordered.
                                     _________________________
                                     D.P. Marshall Jr.
                                     United States District Judge

                                     22 April 2019
